EXHIBIT 10.2

Lock-Up Agreement

November 21, 2006

Stifel, Nicolaus & Company, Incorporated

One Financial Plaza

501 North Broadway

St. Louis, MO 63102

Ladies and Gentlemen:

This Lock-Up Agreement is being delivered to you in satisfaction of a condition
of the purchasers (the “Purchasers”) in the securities purchase agreement (the
“Purchase Agreement”) to be entered into by IBERIABANK Corporation, a Louisiana
corporation (the “Company”), and the Purchasers, pursuant to which the Investors
will agree to purchase shares (the “Shares”) of common stock, par value $1.00
per share, of the Company (the “Common Stock”).

The undersigned agrees that, for a period (the “Lock-Up Period”) beginning on
the date hereof and ending on, and including, the date that the Securities and
Exchange Commission (the “Commission”) declares effective the registration
statement registering the Shares for resale as contemplated by the Purchase
Agreement (the “Resale Registration Statement”), the undersigned will not,
without your prior written consent, (i) sell, offer to sell, contract or agree
to sell, hypothecate, pledge, grant any option to purchase or otherwise dispose
of or agree to dispose of, directly or indirectly, or file (or participate in
the filing of) a registration statement with the Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder with respect to, any Common Stock or any securities
convertible into or exchangeable or exercisable for Common Stock, or warrants or
other rights to purchase Common Stock or any such securities, (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of Common Stock or any securities
convertible into or exchangeable or exercisable for Common Stock, or warrants or
other rights to purchase Common Stock or any such securities, whether any such
transaction is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, or (iii) publicly announce an intention to
effect any transaction specified in clause (i) or (ii) above. The foregoing
sentence shall not apply to (a) the registration of the Shares pursuant to the
Resale Registration Statement, (b) the filing of a registration statement on
Form S-4 in connection with the Company’s recently announced transactions with
Pulaski Investment Corporation and Pocahontas Bancorp, Inc., (c) transfers to an
immediate family member of the undersigned or a trust for the direct or indirect
benefit of the undersigned and/or an immediate family, provided in the case of
this clause (c) that (i) the transferee agrees to be bound in writing by the
terms of this Lock-Up Agreement, (ii) any such transfer does not involve a
disposition for value, (iii) any such transfers are not required to be reported
in any public report or filing with the Commission or otherwise and (iv) the
undersigned does not otherwise voluntarily effect any public filing or report
regarding such transfer or (d) the surrender of shares to the Company by the
undersigned in satisfaction of all or a portion of the exercise price with
respect to a stock option outstanding



--------------------------------------------------------------------------------

on the date hereof (it being understood that the shares of Common Stock acquired
upon any such exercise are subject to the provisions of this Lock-Up Agreement).
[Notwithstanding anything in the foregoing to the contrary, Stifel Nicolaus
agrees to allow the undersigned to sell or pledge as security for a bona fide
loan shares of Common Stock held by the undersigned during the Lock-Up Period in
an aggregate amount not in excess of * shares, provided that any such sales are
at prices above $52.00 per share and are made in a manner reasonably designed to
minimize any negative impact on the subject offering or the public market for
the Common Stock.]1 For purposes of this paragraph, “immediate family” shall
mean the undersigned and the spouse, any lineal descendent, father, mother,
brother, sister, father-in-law, mother-in-law, brother-in-law or sister-in-law
of the undersigned.

The undersigned further agrees that, for the Lock-Up Period, the undersigned
will not, without your prior written consent, make any demand for, or exercise
any right with respect to, the registration of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock, or warrants or
other rights to purchase Common Stock or any such securities.

In addition, the undersigned hereby waives any and all preemptive rights,
participation rights, resale rights, rights of first refusal and similar rights
that the undersigned may have in connection with the transactions contemplated
by the Purchase Agreement.

The undersigned hereby confirms that the undersigned has not, directly or
indirectly, taken, and hereby covenants that the undersigned will not, directly
or indirectly, take, any action designed, or which has constituted or will
constitute or might reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of shares of Common Stock.

*     *     *

 

* Mr. Byrd – 20,000 shares; Ms. Abell – 5,000 shares;

Mr. Barton – 2,500 shares; Mr. Breaux – 1,000 shares;

Mr. Shea – 5 ,000 shares; Mr. Brown — 8,000 shares;

Mr. Davis – 7,000 shares; and Ms. Burch – 3,000 shares.

--------------------------------------------------------------------------------

1 To be agreed on a case by case basis with individuals showing a need for
liquidity.



--------------------------------------------------------------------------------

This Lock-Up Agreement shall be binding on the undersigned and the successors,
heirs and personal representatives of the undersigned. This Lock-Up Agreement
shall lapse and become null and void if the Purchase Agreement is terminated
prior to the completion of the issuance, sale and purchase of the Common Stock
in accordance with the terms thereof.

 

Yours very truly,

 

Name: